Title: From George Washington to Major General Robert Howe, 11 March 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Head Quarters Morristown 11th March 1780
          
          Since my private letter of this morning Baron De Kalb who is on the lines, informs me, that “the enemy have taken up a large number of vessels (it seems for an expedition against this quarter) All the houses on the western and northern sides of Staten Island are taken for barracking troops. That on the 8th inst. a number of horsemen arrived on said Island together with some artillery men, and a large number of troops were to arrive there the 9th.”
          As this is confirmative of the information transmitted you in my private letter, in addition to what I have there advised in case of the enemy moving against this quarter—I would recommend the calling in such a force of Militia as you may judge adequate to the object of



your move, and that they bring with them at least 10 or 12 days provisions. Without this precaution it would be impossible to feed them from our own stock. But This measure should not be adopted till you are convinced from your own intelligence, or mine, that the designs of the enemy are directed against Morris. The information should not be equivocal but decisive. For To call in the militia without a certain[t]y in this matter would be to multiply our embarrassments without any adequate end.
          I would observe however on this subject, that altho all the intelligence is pointed at this army—and notwithstanding the circumstance of fixing on the houses on the western and northern sides of Staten Island would corroborate the idea yet it may happen that while the enemy look one way their intentions may be to operate another. But whether the posts at the highlands, or this army, be the object your precautions and measures will necessarily place you in a situation calculated to make a diversion as proposed, in our favor, or a resistance competent to your own security till you can be succored—by the collective force of the Country or from this quarter. I am Dr Sir &.
          
            G.W.
          
        